Name: Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy
 Date Published: 1992-03-02

 Avis juridique important|31992L0006Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community Official Journal L 057 , 02/03/1992 P. 0027 - 0028 Finnish special edition: Chapter 7 Volume 4 P. 0072 Swedish special edition: Chapter 7 Volume 4 P. 0072 COUNCIL DIRECTIVE 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas one of the objectives of a common transport policy is to lay down common rules applicable to international transport within the Community and to facilitate the circulation of vehicles; Whereas the growth of road traffic and the resulting increase in danger and nuisance present all Member States with road safety and environmental problems of a serious nature; Whereas the available engine power for heavy goods vehicles and buses needed for climbing slopes enables them to be driven on level roads at excessive speeds that are not compatible with the specifications of other components of those vehicles such as brakes and tyres; whereas, for that reason and for reasons of environmental protection in certain Member States, speed limitation devices were made compulsory for certain categories of motor vehicles; Whereas the beneficial effects of speed limitation devices with regard to protection of the environment and energy consumption, the wear and tear of the motor and tyres and road safety will be increased if such devices are in general use; Whereas the use of speed limitation devices serves no purpose unless the appliances are of a degree of technical perfection such as will provide an adequate guarantee that no fraud is possible; Whereas, as a first step, requirements should be introduced in the case only of the heaviest categories of motor vehicles which are most involved in international transport and thereafter, depending on technical possibilities and experiences in Member States, could be extended to lighter categories of motor vehicles; Whereas, in certain Member States, vehicles intended exclusively for the carriage of dangerous goods must be equipped with speed limitation devices set at maximum speeds lower than those provided for by this Directive; whereas, in this specific case, the Member States in question should be allowed to maintain such regulations for vehicles registered within their territory because they enhance road safety and civil protection of the public, in accordance with the objectives of this Directive; Whereas the installation of speed limitation devices on category M3 and N3 vehicles covered by this Directive, registered before it is brought into effect and intended exclusively for national transport operations could entail excessive costs in certain Member States; whereas it should therefore be made possible for those Member States to postpone the application of Articles 2 and 3 of this Directive to the vehicles concerned; Whereas this Directive does not affect Member States' prerogatives as regards speed restriction provisions for traffic, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purpose of this Directive, 'motor vehicle' means any power-driven vehicle falling within one of the categories listed below, intended for use on the road and having at least four wheels and a maximum design speed exceeding 25 km/h: - category M3 vehicles having a maximum weight exceeding 10 metric tonnes, - category N3 vehicles, categories M3 and N3 being understood to be those defined in Annex I to Directive 70/156/EEC (4). Article 2 Member States shall take the necessary steps to ensure that motor vehicles of the category M3 referred to in Article 1 shall be used on the road only if speed limitation devices are installed for which the maximum speed is set at 100 km/h. Article 3 1. Member States shall take the necessary measures to ensure that motor vehicles of category N3 shall be used on the road only if equipped with a device set in such a way that their speed cannot exceed 90 km/h; bearing in mind the technical tolerance which is allowed, at the present state of technology, between the regulating value and the actual speed of traffic, the maximum speed on this device shall be set at 86 km/h. 2. Member States shall be authorized to set the maximum speed of the device at less than 85 km/h in vehicles used exclusively for the carriage of dangerous goods and registered in their territory. Article 4 1. Articles 2 and 3 shall be applicable to vehicles registered as from 1 January 1994. 2. Articles 2 and 3 shall also be applicable, at the latest from 1 January 1995, to vehicles registered between 1 January 1988 and 1 January 1994. However, where these vehicles are used exclusively for national transport operations, Articles 2 and 3 may be applied at the latest from 1 January 1996. Article 5 1. Until Community provisions on these matters are applied, the speed limitation devices referred to in Articles 2 and 3 must satisfy the technical requirements laid down by the competent national authorities. 2. Speed limitation devices shall be installed by workshops or bodies approved by the Member States. Article 6 The requirements of Articles 2 and 3 do not apply to motor vehicles used by armed forces, civil defence, fire and other emergency services and forces responsible for maintaining public order. The same shall apply for motor vehicles which: - by their construction, cannot drive faster than the limits provided for in Articles 2 and 3, - are used for scientific tests on roads, - are used only for public services in urban areas. Article 7 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 October 1993. They shall immediately inform the Commission thereof. When these provisions are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for making such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive. Article 8 This Directive is addressed to the Member States. Done at Brussels, 10 February 1992. For the Council The President Jorge BRAGA DE MACEDO (1) OJ No C 225, 30. 8. 1991, p. 11.(2) OJ No C 13, 20. 1. 1992.(3) OJ No C 40, 17. 2. 1992.(4) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ No L 42, 23. 2. 1970, p. 1). Directive as last amended by Directive 87/403/EEC (OJ No L 220, 8. 8. 1987, p. 44).